Exhibit 10.43
October 22, 2010
Travelport, LP
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339

Re:     Tenth Amendment to Subscriber Services Agreement, dated as of July 23,
2007 (“Agreement”) between Travelport, LP (“Travelport”), Travelport Global
Distribution System B.V., (“TGDS”) and Orbitz Worldwide, LLC (“Subscriber”)

Ladies and Gentlemen:
This letter constitutes a Tenth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.
Effective as of the date of this Amendment (“Amendment Effective Date”),
Travelport, TGDS and Subscriber hereby agree as follows:

  1.   The Custom Terms and Conditions Attachment (Galileo Services) — RoW is
amended as set forth in Exhibit A.     2.   General. This Amendment shall be
binding upon and inure to the benefit of and be enforceable by the Parties
hereto or their successors in interest, except as expressly provided in the
Agreement. Each Party to this Amendment agrees that, other than as expressly set
out in this Amendment, nothing in this Amendment is intended to alter the
rights, duties and obligations of the Parties under the Agreement, which shall
remain in full force and effect as amended hereby. In the event of a conflict
between the terms and conditions of this Amendment and the terms and conditions
of the Agreement, the terms and conditions of this Amendment shall govern. This
Amendment may be executed by the Parties in separate counterparts and each
counterpart shall be deemed to be an original, but all such counterparts
together shall constitute one and the same instrument.



1



--------------------------------------------------------------------------------



 



    The Parties have caused this Amendment to be executed by the signatures of
their respective authorized representatives.

                      Orbitz Worldwide, LLC   Travelport, LP
By: Travelport Holdings, LLC, its General Partner
 
                   
Signature:
  /s/ Stephen Praven   Signature:   /s/ Scott Hyden              
 
  Name:   Stephen Praven       Name:   Scott Hyden
 
                   
 
  Title:   VP, Business Development       Title:   VP Sales
 
                   
Date:
  10/24/10   Date:   10/25/10              
 
                                Travelport Global Distribution System B.V.
 
                   
 
          Signature:   /s/ Marco Van Ieperan                  
 
              Name:   Marco Van Ieperan
 
                   
 
              Title:   Director
 
                   
 
          Date:   26.10.2010                  

2